 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 5

 6    THEON OWENS,                                      No. 2:16-cv-2750 JAM KJN P
 7                       Plaintiff,
 8           v.                                         ORDER
 9    JOSEPH DEGAZIO, et al.,
10                       Defendants.
11

12          On October 18, 2019, plaintiff filed a motion for reconsideration of the magistrate judge’s

13   order filed October 7, 2019, denying plaintiff’s July 16, 2018 and July 20, 2018 motions to

14   compel and April 9, 2019 motion for court assistance to set up depositions by written questions.

15   Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly

16   erroneous or contrary to law.” Id. Upon review of the entire file, the court finds that it does not

17   appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

18          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

19   magistrate judge filed October 7, 2019, is affirmed.

20
     DATED: November 14, 2019
21
                                                   /s/ John A. Mendez____________              _____
22

23                                                 UNITED STATES DISTRICT COURT JUDGE

24

25

26

27

28
